  Case 19-43230      Doc 28    Filed 01/27/20 Entered 01/27/20 13:08:11   Desc Main
                                 Document     Page 1 of 6


 Ammar Dadabhoy
 Wong Fleming
 State Bar No: 24088812
 77 Sugar Creek Center Blvd., Suite 401
 Sugar Land, TX 77478
 Phone: (281) 340-20704
 Fax: (866) 240-0629
 Email: adadabhoy@wongfleming.com
 ATTORNEY FOR SECURED CREDITOR BMO HARRIS BANK N.A.

                   IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              SHERMAN DIVISION

  In re: Royal Transport Express, LLC      §              Case No. 19-43230
                                           §                (Chapter 11)
                                           §
                                           §

   BMO HARRIS BANK N.A.’S MOTION FOR RELIEF FROM AUTOMATIC STAY
  REGARDING 2020 KENWORTH WITH VIN ENDING IN 2528 AND WAIVER OF 30-
                     DAY HEARING REQUIREMENT

YOUR RIGHTS MAY BE AFFECTED BY THE RELIEF SOUGHT IN THIS PLEADING.
YOU SHOULD READ THIS PLEADING CAREFULLY AND DISCUSS IT WITH YOUR
ATTORNEY, IF YOU HAVE ONE IN THIS BANKRUPTCY CASE. IF YOU OPPOSE THE
RELIEF SOUGHT BY THIS PLEADING, YOU MUST FILE A WRITTEN OBJECTION,
EXPLAINING THE FACTUAL AND/OR LEGAL BASIS FOR OPPOSING THE RELIEF.

NO HEARING WILL BE CONDUCTED ON THIS MOTION UNLESS A WRITTEN
OBJECTION IS FILED WITH THE CLERK OF THE UNITED STATES BANKRUPTCY
COURT AND SERVED UPON THE PARTY FILING THIS PLEADING WITHIN
FOURTEEN (14) DAYS FROM THE DATE OF SERVICE SHOWN IN THE CERTIFICATE
OF SERVICE UNLESS THE COURT SHORTENS OR EXTENDS THE TIME FOR FILING
SUCH OBJECTION. IF NO OBJECTION IS TIMELY SERVED AND FILED, THIS
PLEADING SHALL BE DEEMED TO BE UNOPPOSED, AND THE COURT MAY ENTER
AN ORDER GRANTING THE RELIEF SOUGHT.

IF AN OBJECTION IS FILED AND SERVED IN A TIMELY MANNER, THE COURT
WILL THEREAFTER SET A HEARING WITH APPROPRIATE NOTICE. IF YOU FAIL TO
APPEAR AT THE HEARING, YOUR OBJECTION MAY BE STRICKEN. THE COURT
RESERVES THE RIGHT TO SET A HEARING ON ANY MATTER




                                          -1-
  Case 19-43230       Doc 28     Filed 01/27/20 Entered 01/27/20 13:08:11             Desc Main
                                   Document     Page 2 of 6



BMO Harris Bank N.A. (“BHB”), a secured creditor in the captioned proceeding, who files this

Motion for Relief from the Automatic stay under 11 U.S.C. 362(d) and permit it to take possession

of and to foreclose its security interest in certain personal property described herein below; in the

alternative, BMO Harris Bank N.A. requests that the Debtor’s use of the property be prohibited or

conditioned as is necessary to provide adequate protection for the value of its interest in said

property, and in support would show the Court the following:


        1.     On May 13, 2019, VHN Services, LLC (“VHN”) executed a Loan and Security

Agreement (“Contract”), a copy of which is attached as Exhibit “A.”

        2.     To secure the payment of the indebtedness, VHN granted a security interest in the

following to Secured Creditor:

 Year    Manufacturer        Model           Description            Serial Number
 2020    KENWORTH            T680-           T-680 SERIES T680 125” 1XKYD49X1LJ372528
                             SERIES          BBC CONV CAB SBA
                                             TRACTOR 6X4


        3.     Accordingly, BHB has duly perfected its security interest in the Vehicle evidenced

by the Certificate of Title attached as Exhibit “B.”

        4.     Since the singing of this Agreement, VHN leased the 2020 Kenworth to Debtor.

The lease or assignment was done without the express approval as required by BHB. BHB has

demanded return of the vehicle from VHN.

        5.     Debtor filed a plan for relief under Title 11 U.S.C. Chapter 13 on December 2,

2019, staying actions as specified in § 362 of the code. This Court has jurisdiction over this matter

by virtue of the jurisdiction conferred upon it under 28 U.S.C. § 157, which characterizes this

matter as a “core proceeding” arising in a case under Title 11, United States Code.




                                                -2-
  Case 19-43230       Doc 28      Filed 01/27/20 Entered 01/27/20 13:08:11             Desc Main
                                    Document     Page 3 of 6



       6.      As of the date of filing, VHN owes BHB $162,622.11, all of which is secured, with

18% interest accruing thereafter, as evidenced by Exhibit C.

       7.      Debtor is not the owner of the collateral. The collateral is owned by VHN Services,

LLC. Debtor is not affiliated with VHN Services, LLC. Debtor has little to no interest in the

collateral at issue. As a result, the collateral cannot be included in the Debtors’ Chapter 11 plan.

       8.      Accordingly, BHB has a secured claim in the amount of $162,622.11.

       9.      VHN has defaulted by failing to pay for the vehicle as contracted under the

agreement. Debtor has defaulted by failing to obtain the requisite consents prior to leasing the

vehicle See Exhibit A.

       10.     Movant requests relief from the automatic stay upon the grounds that its interest in

the collateral is not adequately protected.

       11.     Debtor continues to use the motor vehicle despite the default. Debtor is not the

owner of the collateral, VHN Services, LLC is the owner and BHB does not have adequate

protection for the value of BHB’s interest in the vehicle, which continues to depreciate by reason

of time and usage.

       12.     Additionally, BHB alleges that the automatic stay should be terminated as to

Collateral pursuant to 11 U.S.C. Section 362(d), because there is no equity in the Collateral, only

nominal equity, and Collateral is not necessary to effect a reorganization to the Debtor.

       13.     Movant requests that the stay be lifted for cause based on Debtor’s failure to

provide sufficient adequate protection for depreciation. Debtor’s continued use of the vehicle

despite default does not protect BHB’s interest in the vehicle as the vehicle continues to depreciate

by reason of time and usage.




                                                -3-
  Case 19-43230        Doc 28     Filed 01/27/20 Entered 01/27/20 13:08:11              Desc Main
                                    Document     Page 4 of 6



        14.    Alternatively, if the motion to Lift Automatic Stay is not granted, BHB requests

and moves that the Debtor be ordered pursuant to Section 361 of the Code, to provide Debtor with

adequate protection for the value of its interest in the property and requests the full balance of the

vehicle be paid pursuant to the terms of the contract and recover attorney’s fees expended herein

together with costs of court pursuant to 11 U.S.C. §506.

        15.    BHB requests that the 14-day period of Rule 4001(a)(3) of the Federal Rules of

Bankruptcy Procedure be waived.

        16.    If BHB is not allowed to foreclose its security interest in the Collateral, of if the

continuation of the automatic stay is not immediately conditioned upon the Debtor providing

adequate protection to Movant of its interest in the collateral, Movant fear it will suffer irreparable

harm.

        17.    Nothing herein is a waiver by BHB of its claim for any deficiency on indebtedness

or any part thereof that remains after disposition of the Collateral and the exercise by BHB of its

rights under the agreement described above and applicable law.

        WHEREFORE, BMO Harris Bank N.A. prays that (a) the Court grant BHB’s motion for

relief from stay, (b) BHB is permitted to take possession and foreclose upon its security interest in

the property described below, (c) the movant recover its attorney’s fees and costs expended in this

behalf; (d) alternatively, the Court grant an order modifying stay affording BHB adequate

protection for the value of its interest in the property; and that Debtor’s use be prohibited or

conditioned as necessary to provide BHB adequate protection for that value of its interest in the

property including a provision for maintenance of payments under the loan and for such other and

further relief to which movant may be justly entitled regarding the following collateral:




                                                 -4-
 Case 19-43230      Doc 28    Filed 01/27/20 Entered 01/27/20 13:08:11        Desc Main
                                Document     Page 5 of 6



 Year   Manufacturer       Model         Description            Serial Number
 2020   KENWORTH           T680-         T-680 SERIES T680 125” 1XKYD49X1LJ372528
                           SERIES        BBC CONV CAB SBA
                                         TRACTOR 6X4




                                          Respectfully submitted,


                                          WONG FLEMING

                                          By: _/s/ Ammar Dadabhoy/s/
                                               Tariq A. Zafar
                                               Texas Bar No. 24038048
                                               Email: tzafar@wongfleming.com
                                               Ammar Dadabhoy
                                               Texas Bar No. 24088812
                                               Email: adadabhoy@wongfleming.com
                                               77 Sugar Creek Center Blvd., Suite 401
                                               Sugar Land, Texas 77478
                                               Tel. (281) 340-2074
                                               Fax. (866) 240-0629
                                               Attorneys for Secured Creditor
 Date: January 27, 2020                        BMO Harris Bank N.A.

                              CERTIFICATE OF SERVICE

I certify that a copy of the foregoing has been served on all interested parties as listed
below by depositing same in the U.S. Mail, postage prepaid, and/or by electronic mail
on January 27, 2020.

Royal Transport Express, LLC              Via CMRR 7019-0700-0001-4489-7412

Eric A. Liepins                                         via email: Eric@ealpc.com

All other parties requesting notice via ECF in the attached Creditor Matrix

                                          /s/ Ammar Dadabhoy
                                            Ammar Dadabhoy




                                            -5-
  Case 19-43230      Doc 28     Filed 01/27/20 Entered 01/27/20 13:08:11          Desc Main
                                  Document     Page 6 of 6




                            CERTIFICATE OF CONFERENCE

       I certify that on December 30, 2019 counsel for BHB communicated by e-mail with
Debtors counsel regarding the merits of the above referenced motion. Counsel for BHB again
emailed counsel for Debtors’ on January 7, 2020. To date, no response has been received. Counsel
for BHB is under the assumption that Debtors’ are opposed to this motion.


                                                   /s/Ammar Dadabhoy
                                                   Ammar Dadabhoy




                                             -6-
